Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube publication at the link https://youtu.be/FstU2gtH424 titled “TTMP Test Tee Mechanical Plug, Sizes 6”-10” with (Water-Fill Feature), dated Feb 26, 2016, (hereinafter “TTMP”) in view of U.S. Patent Application Publication No. 2014/0290342 A1 to Drake (hereinafter “Drake”).

Regarding Claim 1, TTMP teaches a method for testing a drainpipe (see TTMP at pages 1, 2 describing the TTMP test tee mechanical plug that is used to perform multi-level testing in large diameter pipes), the method comprising the actions of: 
inserting a drainpipe plugging device (see page 3 and/or video at 0:50 showing TTMP-WF series test plugs) into the drainpipe via an opening formed therein (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position), the plugging device comprising, 
a plug comprising a through-hole that passes from a front side of the plug to a rear side thereof (see image at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes water fill hose, thus comprising a through-hole as claimed), the plug being designed to mechanically seal the drainpipe whenever the plugging device is locked into a plugging position within the drainpipe (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position), and 
a fluid fill hose one end of which is sealably coupled to the through-hole (see images at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes water fill hose), the hose comprising a shut-off valve assembly comprising a valve portion comprising a valve control lever (see top image at page 4, corresponding to 0:58 seconds of the video, illustrating the shut-off valve assembly with a valve control lever); 
locking the plugging device into said plugging position, thus causing the plug to mechanically seal the drainpipe (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position); 
sealably coupling a test fluid supply source to an outboard side of the shut-off valve assembly (see top image at page 5, corresponding to video at 1:26 seconds, illustrating connecting a water hose once the test tee plug is locked (sealed) and in test position); 
turning the lever to its open position, thus allowing the test fluid supplied by the test fluid supply source to flow through the hose and the through-hole, and into the drainpipe above the plug (see top image at page 5, corresponding to video at 1:26 seconds, illustrating opening the valve and filling the test pipe); 
determining if a desired amount of the test fluid has flowed into the drainpipe above the plug (see bottom image at page 5, corresponding to video at 1:26 seconds, which states “when test pressure is reached”, thus implying a desired amount of test fluid being flown into the drainpipe); 
whenever the desired amount of the test fluid has flowed into the drainpipe above the plug, turning the lever to its closed position, thus stopping the flow of the test fluid into the drainpipe, and preventing the test fluid existing within the drainpipe from leaking out of the drainpipe via the hose (see bottom image at page 5, corresponding to video at 1:26 seconds, illustrating once the test pressure is reached, the valve is turned off, thus stopping the flow of the test fluid into the drainpipe), and pressurizing the drainpipe above the plug due to back pressure caused by the test fluid existing within the drainpipe (even though TTMP does not explicitly illustrate pressurizing the drainpipe above, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize pressurization in the drainpipe above the plug since the test fluid that has been allowed to flow into the drainpipe creates such pressure); 
monitoring the pressurized drainpipe for leaks for a prescribed amount of time (even though TTMP does not explicitly illustrate a monitoring step, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor the pressurized drainpipe using TTMP’s pressure gauge for any indication of leaks for the desired amount of time, since monitoring such pressures for leaks during testing pipelines or drainpipes is known in the art).
In addition, Drake, in the field of pressure detecting device and method, teaches that it is known to monitor the pipeline for leaks for a prescribed amount of time (see paragraph [0017], claim 11 and Figs. 1, 2 ).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of monitoring leaks for a prescribed amount of time of Drake into TTMP in order to accurately and efficiently detect a variety of leaks (i.e. minor or major damage) in a timely and controlled manner.
TTMP in view of Drake as modified above further teaches;
whenever the monitoring of the pressurized drainpipe has been completed, draining the test fluid from the drainpipe (see image of TTMP at page 6, corresponding to video at 1:36 seconds, illustrating draining of the drainpipe once completed).
Regarding Claim 10, TTMP teaches a method for testing a drainpipe (see TTMP at pages 1, 2 describing the TTMP test tee mechanical plug that is used to perform multi-level testing in large diameter pipes), the method comprising the actions of: 
inserting a drainpipe plugging device (see page 3 and/or video at 0:50 showing TTMP-WF series test plugs) into the drainpipe via an opening formed therein, see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position), wherein the drainpipe is capped off with a cap to make the portion of the drainpipe between the cap and a plug of the drainpipe plugging device gas-tight assuming there are no leaks in said portion of the drainpipe (see bottom image at page 4, corresponding to time 1:15 of video, which illustrates the locking and plugging position, it is obvious that the drainpipe has a cap that needs to be removed before using the TTMP), the plugging device comprising, 
said plug comprising a through-hole that passes from a front side of the plug to a rear side thereof (see image at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes water fill hose, thus comprising a through-hole as claimed), the plug being designed to mechanically seal the drainpipe whenever the plugging device is locked into a plugging position within the drainpipe (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position), and 
a gas fill hose one end of which is sealably coupled to the through- hole (see images at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes water fill hose, even though TTMP indicates a water fill hose, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to use the fill hose with a gas, depending on users desire, in addition note that applicant has not disclosed that using gas solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a water (see paragraph [0022] of the instant application as filed)), the hose comprising a shut-off valve assembly comprising a valve portion comprising a valve control lever (see top image at page 4, corresponding to 0:58 seconds of the video, illustrating the shut-off valve assembly with a valve control lever); 
locking the plugging device into said plugging position, thus causing the plug to mechanically seal the drainpipe (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position); 
sealably coupling a test gas supply source to an outboard side of the shut-off valve assembly (see top image at page 5, corresponding to video at 1:26 seconds, illustrating connecting a water hose once the test tee plug is locked (sealed) and in test position);  
turning the lever to its open position, thus allowing the test gas supplied by the test gas supply source to flow through the hose and the through-hole, and into the drainpipe above the plug (see top image at page 5, corresponding to video at 1:26 seconds, illustrating opening the valve and filling the test pipe); 
determining if a desired amount of the test gas has flowed into the drainpipe above the plug (see bottom image at page 5, corresponding to video at 1:26 seconds, which states “when test pressure is reached”, thus implying a desired amount of test fluid being flown into the drainpipe); 
whenever the desired amount of the test gas has flowed into the drainpipe above the plug, turning the lever to its closed position, thus stopping the flow of the test gas into the drainpipe, and preventing the test gas existing within the drainpipe from leaking out of the drainpipe via the hose (see bottom image at page 5, corresponding to video at 1:26 seconds, illustrating once the test pressure is reached, the valve is turned off, thus stopping the flow of the test fluid into the drainpipe), and pressurizing the drainpipe above the plug (even though TTMP does not explicitly illustrate pressurizing the drainpipe above, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize pressurization in the drainpipe above the plug since the test fluid that has been allowed to flow into the drainpipe creates such pressure); 
monitoring the pressurized drainpipe for leaks for a prescribed amount of time (even though TTMP does not explicitly illustrate a monitoring step, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor the pressurized drainpipe using TTMP’s pressure gauge for any indication of leaks for the desired amount of time, since monitoring such pressures for leaks during testing pipelines or drainpipes is known in the art).
In addition, Drake, in the field of pressure detecting device and method, teaches that it is known to monitor the pipeline for leaks for a prescribed amount of time (see paragraph [0017], claim 11 and Figs. 1, 2 ).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of monitoring leaks for a prescribed amount of time of Drake into TTMP in order to accurately and efficiently detect a variety of leaks (i.e. minor or major damage) in a timely and controlled manner.
TTMP in view of Drake as modified above further teaches;
whenever the monitoring of the pressurized drainpipe has been completed, draining the test fluid from the drainpipe (see image of TTMP at page 6, corresponding to video at 1:36 seconds, illustrating draining of the drainpipe once completed).    

Regarding Claim 15, TTMP teaches a method for testing a drainpipe (see TTMP at pages 1, 2 describing the TTMP test tee mechanical plug that is used to perform multi-level testing in large diameter pipes), the method comprising the actions of: 
inserting a drainpipe plugging device (see page 3 and/or video at 0:50 showing TTMP-WF series test plugs) into the drainpipe via an opening formed therein (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position), the plugging device comprising, 
a plug comprising a through-hole that passes from a front side of the plug to a rear side thereof (see image at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes water fill hose, thus comprising a through-hole as claimed), the plug being designed to mechanically seal the drainpipe whenever the plugging device is locked into a plugging position within the drainpipe (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position), and 
a fluid fill hose one end of which is sealably coupled to the through-hole (see images at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes water fill hose), the hose comprising, at an end opposite the end which is sealably coupled to the through-hole (see arrangement at image on page 3), a shut-off valve assembly comprising a valve portion comprising a valve control lever and a pressure gauge (see top image at page 4, corresponding to 0:58 seconds of the video, illustrating the shut-off valve assembly with a valve control lever and a pressure gauge), said pressure gauge measuring an anticipated back pressure caused by test fluid that is freely flowing through the fluid fill hose and the through-hole, and into the drainpipe above the plug, whenever the lever is in an open position, and measuring the back pressure caused by the test fluid existing in the drainpipe above the plug whenever the lever is in a closed position (see arrangement of the pressure gauge that is capable of measuring pressure of fluid flowing through during open or closed positions);
locking the plugging device into said plugging position, thus causing the plug to mechanically seal the drainpipe (see bottom image at page 4, corresponding to video at around 1:15 minutes, illustrating placing of the plug on test tee and pushing arm down to lock the plug into a test position); 
sealably coupling a test fluid supply source to an outboard side of the shut-off valve assembly (see top image at page 5, corresponding to video at 1:26 seconds, illustrating connecting a water hose once the test tee plug is locked (sealed) and in test position); 
turning the lever to its open position, thus allowing the test fluid supplied by the test fluid supply source to flow through the hose and the through-hole, and into the drainpipe above the plug (see top image at page 5, corresponding to video at 1:26 seconds, illustrating opening the valve and filling the test pipe); 
determining if a desired amount of the test fluid has flowed into the drainpipe above the plug (see bottom image at page 5, corresponding to video at 1:26 seconds, which states “when test pressure is reached”, thus implying a desired amount of test fluid being flown into the drainpipe) by monitoring the pressure gauge until a pressure reading corresponding to the desired amount of the test fluid is displayed on the gauge (see arrangement of pressure gauge that allows monitoring of the pressure thus allowing the determination as claimed); 
whenever the desired amount of the test fluid has flowed into the drainpipe above the plug, turning the lever to its closed position, thus stopping the flow of the test fluid into the drainpipe, and preventing the test fluid existing within the drainpipe from leaking out of the drainpipe via the hose (see bottom image at page 5, corresponding to video at 1:26 seconds, illustrating once the test pressure is reached, the valve is turned off, thus stopping the flow of the test fluid into the drainpipe), and pressurizing the drainpipe above the plug due to back pressure caused by the test fluid existing within the drainpipe (even though TTMP does not explicitly illustrate pressurizing the drainpipe above, it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize pressurization in the drainpipe above the plug since the test fluid that has been allowed to flow into the drainpipe creates such pressure); and 
monitoring the pressurized drainpipe for leaks for a prescribed amount of time (even though TTMP does not explicitly illustrate a monitoring step, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor the pressurized drainpipe using TTMP’s pressure gauge for any indication of leaks for the desired amount of time, since monitoring such pressures for leaks during testing pipelines or drainpipes is known in the art).
In addition, Drake, in the field of pressure detecting device and method, teaches that it is known to monitor the pipeline for leaks for a prescribed amount of time (see paragraph [0017], claim 11 and Figs. 1, 2 ).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of monitoring leaks for a prescribed amount of time of Drake into TTMP in order to accurately and efficiently detect a variety of leaks (i.e. minor or major damage) in a timely and controlled manner.  

Regarding Claims 2 and 12, TTMP as modified above teaches wherein the shut-off valve assembly further comprises a pressure gauge (see images at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes pressure gauge), and the action of determining if a desired amount of the test fluid has flowed into the drainpipe above the plug comprises an action of monitoring the gauge until a pressure reading corresponding to the desired amount of the test fluid is displayed on the gauge (see bottom image at page 5, corresponding to video at 1:26 seconds, which states “when test pressure is reached”, thus implying that the desired amount is based on the pressure, hence reading on the invention as claimed).  

Regarding Claims 3, 13 and 16, TTMP in view of Drake as modified above teaches wherein the shut-off valve assembly further comprises a pressure gauge (see images at page 3, corresponding to video at 0:50 seconds, showing the TTMP-WF series includes pressure gauge), and the action of monitoring the pressurized drainpipe for leaks for a prescribed amount of time comprises an action of monitoring the gauge for the prescribed amount of time to look for a decrease in a pressure reading that is displayed on the gauge (see paragraphs [0017], [0019] and Fig. 2 of Drake).  

Regarding Claim 4, TTMP in view of Drake as modified above teaches wherein the action of draining the test fluid from the drainpipe comprises the actions of: 
unlocking the plugging device from said plugging position (see image at page 6, corresponding to time 1:36 of video of TTMP, illustrating pushing arm down which unlocks the plug from the test position); and 
locking the plugging device into a test fluid bleeding position (see draining position at page 6 of TTMP) within the drainpipe which allows the test fluid existing within the drainpipe to flow past a trailing/bottom end of the plug without the test fluid flowing or splashing out of the opening (see bottom image at page 6, corresponding to time 1:41 of TTMP video, illustrating water draining down test pipe without backsplash).  

Regarding Claims 5 and 14, TTMP as modified above teaches wherein the action of draining the test fluid from the drainpipe comprises the actions of: 
uncoupling the test fluid supply source from the shut-off valve assembly (see bottom image at page 5 of TTMP, corresponding to time 1:30 of video, illustrating removing water hose); and 
turning the lever to its open position while the plugging device remains in said plugging position, thus allowing the test fluid to drain out of the drainpipe via the fluid fill hose (see image at page 6 of TTMP, corresponding to time 1:36 of video, illustrating drain position which allows the fluid to drain out from the pipe via the hose, thus reading on the invention as claimed).  

Regarding Claim 6, TTMP as modified above teaches wherein the portion of the drainpipe below the plug is not yet connected to a sewer system, and wherein the action of draining the test fluid from the drainpipe comprises placing an end of the fluid fill hose opposite the end which is sealably coupled to the through-hole in the plug, directly into the sewer system or a place that can accommodate the test fluid being drained from the drainpipe (see the end portion of the hose close to the shot-off valve of TTMP, that is capable of draining the test fluid to a place that can accommodate the fluid, thus reading on the invention as claimed, note that the video shows example of how to use the test plug and thus can be used in a different type of settings or locations with the appropriate diameter size of the plug).  

Regarding Claim 7, TTMP as modified above teaches wherein the portion of the drainpipe below the plug is not yet connected to a sewer system, and wherein the action of draining the test fluid from the drainpipe comprises:  
connecting an end of the fluid fill hose opposite the end which is sealably coupled to the through-hole in the plug to a second hose (see the end portion of the hose close to the shot-off valve of TTMP, that is capable of being connected to another hose through the fitting); and 
placing an end of the second hose opposite the end connected to the fluid fill hose directly into the sewer system or a place that can accommodate the test fluid being drained from the drainpipe (see the end portion of the hose close to the shot-off valve of TTMP, that is capable of being connected to another hose through the fitting and also capable of draining the test fluid to a place that can accommodate the fluid, thus reading on the invention as claimed, note that the video shows example of how to use the test plug and thus can be used in a different type of settings or locations with the appropriate diameter size of the plug).  

Regarding Claim 8, TTMP as modified above teaches wherein the shut-off valve assembly further comprises a pressure gauge (see top image at page 4, corresponding to 0:58 seconds of the video, illustrating the shut-off valve assembly with a valve control lever and a pressure gauge), and wherein the method further comprises an action of using the pressure reading exhibited by the pressure gauge to determine the height of the part of the drainpipe that is filled with test fluid above the plug (even though TTMP does not explicitly teach determining height of the part of the drainpipe filled with test fluid, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize pressure data for general determination of the height, since the back pressure exerted on the plug is related to the height of the fluid within, thus reading on the invention as claimed).

Regarding Claim 9, TTMP as modified above teaches wherein the drainpipe above the plug is filled to the top of the building with the test fluid (note that depending on user’s desire, the drain pipe can be filled to the top of the location/building), and wherein the action of using the pressure reading exhibited by the pressure gauge to determine the height of the part of the drainpipe that is filled with test fluid above the plug, comprises determining the height of the building above the plug (see modification in claim 8 above).  

Regarding Claim 11, TTMP as modified above teaches wherein the test gas is air (even though TTMP indicates a water fill hose, it  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to use the fill hose with an air supply, depending on users desire, in addition note that applicant has not disclosed that using gas solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a water (see paragraph [0022] of the instant application as filed)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Helfrich Gerhard (DE 102015115664 B3) teaches method and device for determining a leakage value of a water conveying section.
Park Chang Ki (KR 20160134242 A) teaches an apparatus for testing leakage of drain pipe for air-conditioner and testing method by utilizing pressure gauge.
Golinveaux et al. (U.S. 2012/0255345 A1) teaches methods and systems for detecting sealing dry fit connections a piping assembly.
KR 200423261 Y1 teaches multi cap for airtight verification for plumbing pipes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861